DETAILED ACTION
	This action is responsive to applicant’s communication filed 08/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-8, 10-12, and 14-15 are rejected under 35 U.S.C. 103.
Claims 1, 3-4, 6-7, 10-12, and 14-15 are provisionally rejected on the grounds of non-statutory double patenting.

Response to Arguments
The objection to the title has been withdrawn due to the amendment to the title.

Due to the amendments, the objections and 35 U.S.C. 112(b) rejections have been withdrawn.

Due to the amendments, the limitations from claims 6 and 10-12 are no longer being interpreted under 35 U.S.C. 112(f).



Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendment.

Priority
Acknowledgment is made of the filing of a certified copy of the JP 2018-019140 application as required by 37 CFR 1.55 on 09/13/2021.

Acknowledgement is also made of the applicant’s notification in the remarks that a certified English translation of the foreign priority application will be submitted at a later date. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 6, 11, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 7 of copending Application No. 16/983,341 (hereinafter ‘341) in view of Takahashi (US 2016/0104469 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar limitations with the differences being obvious over the prior art. This is a provisional nonstatutory double patenting rejection.
A comparison of the claims of the instant application and the claims of ‘341 is provided in the table below.



Instant application
Claims of ‘341
Comments
(Claim 1) An information processing method comprising: acquiring performance data,
(Claim 1) An information processing method comprising: acquiring analysis data representing a time series of musical notes
A time series of musical notes is “performance data”.
generating analysis data based on the performance data, wherein the analysis data includes a time series of notes played in a first period and a time series of notes that are expected to be played in a second period;
(Claim 1) acquiring analysis data representing a time series of musical notes included in an analysis period… (claim 2) a first period that is precedent to the predetermined time; and a second period that is subsequent to the predetermined time, and the analysis data includes: a first time series of musical notes included in the first period; and a second time series of musical notes included in the second period, which are predicted from the first time series of the musical notes
Claims 2 and 7 of ‘341 are narrower embodiments of claims 1 and 6 of the instant application. Claim 7 of ‘341, which recites similar limitations as claim 2 of ‘341, is equivalent in scope to claim 11 of the instant application.
and generating control data based on the analysis data; and controlling, based on the control data, a movement of a virtual object such that the movement of the virtual object is operatively associated with the automatic performance of the performance device, wherein the virtual object represents a performer.
and generating control data, by inputting the acquired analysis data to a trained model that has learnt a relationship between the acquired analysis data and the control data, for controlling movements of a virtual object representing a performer.
A similar analysis applies between independent claims 6 and 11 of the instant application and claim 7 of ‘341.
(Claim 14) further comprising generating the control data by inputting the analysis data to a learned model that has learnt a relationship between the analysis data and the control data
(Claim 1) …generating control data, by inputting the acquired analysis data to a trained model that has learnt a relationship between the acquired analysis data and the control data…

(Claim 15) wherein the learned model includes: a convolutional neural network for generating a feature vector based on the input of the analysis data, wherein the feature vector indicates a feature of the analysis data, and a recurrent neural network for generating the control data based on the feature vector.




	Claim 2 of ‘341 does not teach sequentially supplyinq the performance data to a performance device for an automatic performance of the performance device.
However, Takahashi, which is also directed to analysis of musical data, teaches sequentially supplying the performance data to a performance device for an automatic performance of the performance device (“The MIDI message and the date/time information are performance information of a player, and correspond to a result of the performance of the player. Besides, the control section 101 controls the communication section 105 to acquire a MIDI message, date/time information and the like stored in the server device 20. The control section 101 can also conduct an automatic performance by controlling the drive section 108 in accordance with MIDI messages and date/time information” Paragraph 0022. See Figure 2, which shows an embodiment of an automatic performance device. Messages can be sent to a driver on the system in order to conduct an automatic performance.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the prediction of musical notes and the control of a virtual object using musical notes recited by claim 2 of ‘341 by incorporating the method of sending messages to an automatic performance device in order to conduct an automatic performance taught by Takahashi. Since musical notes are already required in the method of claim 2 of ‘341, it would have been obvious for one of ordinary skill in the art to provide that data to an automatic performance device.
	Claims 6 and 11 are analogous to claim 7 of ‘341, which recites similar limitations to claim 2 of ‘341. Claims 6 and 11 are therefore rejected over claim 7 of ‘341 in view of Takahashi for the same reasoning described above. 

Claims 3-4, 7, 10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7 of copending Application No. 16/983,341 (hereinafter ‘341) in view of Takahashi (US 2016/0104469 A1) and further in view of Ryyanen (US 2019/0156807 A1).

Regarding Claim 3, claim 2 of ‘341 in view of Takahashi teaches all the limitations of claim 1, on which claim 3 depends.
Claim 2 of ‘341 in view of Takahashi does not teach generating the performance data from a sound signal of a sound sounded in a performance of the performer, wherein the performance data is generated before generating the analysis data. 
However, Ryyanen teaches generating the performance data from a sound signal of a sound sounded in a performance of the performer, wherein the performance data is generated before generating the analysis data. (“signals of a plurality of the instruments 110 are combined to the received audio signal. The combining is performed 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the prediction of musical notes and the control of a virtual object using musical data taught by claim 2 of ‘341 in view of Takahashi by incorporating the generation of a real-time audio signal as taught by Ryyanen. Since the acquired musical notes recited by claim 2 of ’341 are a sound sounded in a performance, the real-time audio signal taught by Ryyanen would be a method of acquiring the musical notes.

Regarding Claim 4, claim 2 of ‘341 in view of Takahashi teaches all the limitations of claim 1, on which claim 4 depends.
Claim 2 of ‘341 in view of Takahashi further teaches wherein the control data is data for controlling the movement of the virtual object (“and generating control data, by inputting the acquired analysis data to a trained model that has learnt a relationship between the acquired analysis data and the control data, for controlling movements of a virtual object representing a performer.”)
Claim 2 of ‘341 in view of Takahashi does not teach at a time of playing a musical instrument.
However, Ryyanen teaches at a time of playing a musical instrument (Ryyanen, “The producing of the real-time output includes displaying a timeline with indication of events placed on the timeline such that the timeline comprises several rows on the screen” Paragraph 0068. The analysis of the audio signal captured in real-time from a plurality of instruments (Figure 1) is also performed in real time, i.e. at a time of playing a musical instrument, and an output is provided in real-time.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for the control data for controlling the movement of a virtual object taught by claim 2 of ‘341 in view of Takahashi to be generated at a time of playing of a musical instrument given the teachings of Ryyanen. Ryyanen (Paragraph 0068) further teaches an advantage of producing a real-time output with a visualization is that such an implementation would “allow an amateur musician to play along with a song even though they would not know the song in advance or would not be able to predict "by ear" what should be played at a next time instant.”

Regarding Claim 7, claim 7 of ‘341 in view of Takahashi teaches all the limitations of claim 6, on which claim 7 depends.
Claim 7 of ‘341 in view of Takahashi further teaches wherein the control data is data to control the movement of the virtual object (“and generating control data, by inputting the acquired analysis data to a trained model that has learnt a relationship for controlling movements of a virtual object representing a performer.”)
Claim 7 of ‘341 in view of Takahashi does not teach at a time of playing a musical instrument 
However, Ryyanen teaches at a time of playing a musical instrument (“The producing of the real-time output includes displaying a timeline with indication of events placed on the timeline such that the timeline comprises several rows on the screen” Paragraph 0068. The analysis of the audio signal captured in real-time from a plurality of instruments (Figure 1) is also performed in real time, i.e. at a time of playing a musical instrument, and an output is provided in real-time.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for the control data for controlling the movement of a virtual object taught by claim 7 of ‘341 in view of Takahashi to be generated at a time of playing of a musical instrument given the teachings of Ryyanen. Ryyanen (Paragraph 0068) further teaches an advantage of producing a real-time output with a visualization is that such an implementation would “allow an amateur musician to play along with a song even though they would not know the song in advance or would not be able to predict "by ear" what should be played at a next time instant.”




claim 7 of ‘341 in view of Takahashi teaches all the limitations of claim 6, on which claim 10 depends.
Claim 7 of ‘341 in view of Takahashi does not teach wherein the at least one processor is further configured to generate the performance data from a sound signal of a sound sounded in a performance of the performer.
However, Ryyanen teaches wherein the at least one processor is further configured to generate the performance data from a sound signal of a sound sounded in a performance of the performer. (“signals of a plurality of the instruments 110 are combined to the received audio signal. The combining is performed e.g. acoustically by capturing with one microphone sound produced by plural instruments 110 and/or electrically by combining electric signals representing outputs of different instruments 120. The real-time audio signal of the played music is received e.g. using the internal microphone 122, external microphone 130 and/or an instrument input such as MIDI or electric guitar input.” Paragraphs 0052-53. The real-time audio signal (performance data) is generated from a plurality of instruments being played in real-time, the sounds of which are captured with a microphone or other audio input.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the prediction of musical notes and the control of a virtual object using musical data taught by claim 7 of ‘341 in view of Takahashi by incorporating the generation of a real-time audio signal as taught by Ryyanen. Since the acquired musical notes recited by claim 7 of ’341 are a sound sounded in a performance, the real-time audio signal taught by Ryyanen would be a method of acquiring the musical notes.

Regarding Claim 12, claim 7 of ‘341 in view of Takahashi teaches all the limitations of claim 11, on which claim 12 depends.
Claim 7 of ‘341 in view of Takahashi does not teach wherein the at least one processor is further configured to obtain the sound signal from the sound collecting device, and generate the performance data based on the sound signal.
However, Ryyanen teaches wherein the at least one processor is further configured to obtain the sound signal from the sound collecting device, and generate the performance data based on the sound signal. (See Paragraphs 0052-53, Figure 5 and Paragraph 0074. A communication unit 530 communicates with the processor 520 and includes the sound collecting device 532. The real-time audio signal of the played music corresponds to the performance data, which is obtained from the microphone capturing sounds produced by the plurality of instruments. See Figure 2: since analysis (steps 230-240) follows receiving of the audio signal (step 210), an “analysis” component of the code being executed by the processor must receive the audio signal from a “performance control” component.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the prediction of musical notes and the control of a virtual object using musical data taught by claim 7 of ‘341 in view of Takahashi by incorporating the generation of a real-time audio signal as taught by Ryyanen. Since the acquired musical notes recited by claim 7 of ’341 are a sound sounded in a performance, the real-time audio signal taught by Ryyanen would be a method of acquiring the musical notes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryyanen (US 2019/0156807 A1) in view of Takahashi (US 2016/0104469 A1) and further in view of Goel (US 2019/0043239 A1).

Regarding Claim 1, Ryyanen teaches an information processing method comprising: acquiring performance data… (“signals of a plurality of the instruments 110 are combined to the received audio signal. The combining is performed e.g. acoustically by capturing with one microphone sound produced by plural instruments… The real-time audio signal of the played music is received” Paragraphs 0052-53. See Figure 2 step 210. Performance data from one or more instruments is captured using an input sensor, such as a microphone.)
generating analysis data based on the performance data, wherein the analysis data includes a time series of notes played in a first period (“recognising 230 from the real-time audio signal at least one of chords; notes; and drum sounds and accordingly detecting repetitions in the played music” Paragraph 0049. See Figure 2 steps 220-230. See Figure 4 and Paragraph 0068, which illustrates an output of the analysis represented by a timeline. A first period precedes a current time indicated on the representation. A time series of notes, including a repeated sequence of notes, is displayed within the first period. See Paragraphs 0060-64, which discusses an algorithm for analyzing the performance data.)
and a time series of notes that are expected to be played in a second period; (“The predicting of the at least one of chords; notes; and drum sounds can be performed by detecting self-similarity in the played music” Paragraph 0056. See Figure 
Ryyanen does not teach sequentially supplyinq the performance data to a performance device for an automatic performance of the performance device… generating control data based on the analysis data, and controlling, based on the control data, a movement of a virtual object such that the movement of the virtual object is operatively associated with the automatic performance of the performance device, wherein the virtual object represents a performer.
However, Takahashi, which is also directed to analysis of musical data, teaches sequentially supplying the performance data to a performance device for an automatic performance of the performance device (“The MIDI message and the date/time information are performance information of a player, and correspond to a result of the performance of the player. Besides, the control section 101 controls the communication section 105 to acquire a MIDI message, date/time information and the like stored in the server device 20. The control section 101 can also conduct an automatic performance by controlling the drive section 108 in accordance with MIDI messages and date/time information” Paragraph 0022. See Figure 2, which shows an embodiment of an automatic performance device. Messages can be sent to a driver on the system in order to conduct an automatic performance.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the acquiring and prediction of musical notes from audio data taught by Ryyanen by incorporating the method of sending messages to an automatic performance device in order to conduct an automatic performance taught by Takahashi. Since Ryyanen also teaches use of MIDI signals as outputs (Paragraphs 0015, 45, 53, 73-74), the combination would yield predictable results. It would have been obvious to provide the acquired performance data to an automatic performance device for the device to automatically play the musical performance. Such an implementation would also further the goal taught by Ryyanen (Paragraph 0068) of assisting an amateur musician in learning a musical piece.
	Ryyanen in view of Takahashi does not teach generating control data based on the analysis data, and controlling, based on the control data, a movement of a virtual object such that the movement of the virtual object is operatively associated with the automatic performance of the performance device, wherein the virtual object represents a performer.
However, Goel, which is directed to animating an avatar representative of a performer, teaches generating control data based on the analysis data, (“a biomechanical model simulates human movements to create the avatar movement(s) in a manner that displays the enacted emotion, in which the model includes details associated with particular musical styles, particular tempos and/or the particular emotion of the musician… the avatar response generator 100 retrieves audio data from at least one of the musicians 102 and/or the audio data storage 104 (the audio source selected based upon an input to the user interface 106) and invokes a machine learning model trained by the avatar response generator 100. In such examples, the machine learning model generates an audio and/or visual response to be applied to at least one of the Paragraphs 0019-22. Control data is generated from audio data, which are MIDI tracks, as discussed in Paragraph 0021. The MIDI performance data is first processed [analyzed] before being input into the machine learning model for generating the control data. 
Also see Paragraph 0009 of provisional application 62/614,477 (hereinafter “the provisional application”), which teaches that avatar movements are controlled based on musical input, and Paragraphs 0013-0015, which describe the process of acquiring audio data, extracting musical features, and controlling the avatar.)
and controlling, based on the control data, a movement of a virtual object (“Examples disclosed herein modify and/or otherwise control (e.g., generate) one or more audio and/or visual characteristics of an avatar based on a musical input (e.g., input from a musical instrument digital interface (MIDI) protocol/interface) associated with at least one of stored musical data and/or a live musical presentation passed through a model trained utilizing machine learning techniques” Paragraph 0016. “motion profiles 114 such as an example first motion profile 114A and/or an example second motion profile 114B are associated with the example first avatar 108A and the example second avatar 108B, respectively, and generated via movement instructions generated by the example avatar response generator 100” Paragraph 0027. An avatar is a virtual object controlled using the generated control data. Also see Paragraphs 0009 and 0015 of the provisional application.)
such that the movement of the virtual object is operatively associated with the automatic performance of the performance device, wherein the virtual object represents a performer. (“The example avatars 108 of the example avatar environment 101 are digital representations of musicians. In some examples, the avatar(s) 108A, 108B include a graphical representation of a musician in addition to an audio representation of the instrument played by the musician. In such examples, one or more characteristics of the graphical representation (e.g., positioning of the avatars 108, motion of the avatars 108, etc.) of the avatars 108 can correspond to one or more characteristics of the audio representation of the instrument played by the musician.” Paragraph 0025. The movements of the avatar are determined based on music being played in real-time by musicians. In view of Takahashi, which teaches the automatic performance device, it would have been obvious for the generated movements to therefore correspond to a musician playing the automatic performance device based on the analyzed musical performance data. 
Also see Paragraph 0009 of the provisional application: “a virtual avatar responds to the music input by enacting an action of playing an instrument (e.g., a guitar) as a response to the music input. In some examples, a biomechanical model simulates human movements to create the avatar in a manner that includes details associated with particular musical styles, particular tempos and/or particular emotions of the musician.” The avatar represents a musician and the movement of the avatar is operatively associated with the playing of a musical instrument. The automatic performance device taught by Takahashi is a musical instrument.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the analysis of musical performance data and the playing of an automatic performance device taught by Ryyanen in view of Takahashi by incorporating the display and control of a virtual avatar representative of a performer Goel. Since Goel (Paragraphs 0014-0018) teaches analysis of acquired performance data using a neural network in order to control the movement of the avatar, it would have been obvious for the performance and analysis data taught by Ryyanen to be input into the control system for animating an avatar, along with the automatic performance device of Takahashi. It would have been further obvious for the avatar of Goel, which is representative of a musician, to be representative of a musician playing the automatic performance device.

	Regarding Claim 3, Ryyanen in view of Takahashi and Goel further teaches generating the performance data from a sound signal of a sound sounded in a performance of the performer, wherein the performance data is generated before generating the analysis data (Ryyanen, “signals of a plurality of the instruments 110 are combined to the received audio signal. The combining is performed e.g. acoustically by capturing with one microphone sound produced by plural instruments 110 and/or electrically by combining electric signals representing outputs of different instruments 120. The real-time audio signal of the played music is received e.g. using the internal microphone 122, external microphone 130 and/or an instrument input such as MIDI or electric guitar input.” Paragraphs 0052-53. The real-time audio signal (performance data) is generated from a plurality of instruments being played in real-time, the sounds of which are captured with a microphone or other audio input. The analysis data is produced from, and therefore generated after, the performance data.)

Ryyanen in view of Takahashi and Goel further teaches wherein the control data is data for controlling the movement of the virtual object (Goel, “a biomechanical model simulates human movements to create the avatar movement(s) in a manner that displays the enacted emotion, in which the model includes details associated with particular musical styles, particular tempos and/or the particular emotion of the musician.” Paragraph 0019. Control data for controlling the movement of an avatar is generated by a biomechanical model.)
at a time of playing a musical instrument (Ryyanen, “The producing of the real-time output includes displaying a timeline with indication of events placed on the timeline such that the timeline comprises several rows on the screen” Paragraph 0068. The analysis of the audio signal captured in real-time from a plurality of instruments (Figure 1) is also performed in real time, i.e. at a time of playing a musical instrument, and an output is provided in real-time. 
Paragraph 0018 of Goel also teaches the musical instrument being played in real time. Also see the provisional application: Paragraph 0009, “a virtual avatar responds to the music input by enacting an action of playing an instrument,” and Paragraphs 0011 and 0013, which describe receiving audio input from a microphone. Receiving audio input from a microphone would occur in real time or “at a time of playing a musical instrument”, which the virtual avatar is being controlled to imitate.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for the movement of the virtual object according to analyzed musical notes taught by Goel to be generated at a time of playing of a musical instrument given the teachings of Ryyanen. Ryyanen (Paragraph 0068) further teaches 

Regarding Claim 6, Ryyanen teaches an information processing device comprising: a control device including at least one processor configured to (See Figure 5 processor 520 and Paragraph 0074.)
acquire performance data… (“signals of a plurality of the instruments 110 are combined to the received audio signal. The combining is performed e.g. acoustically by capturing with one microphone sound produced by plural instruments… The real-time audio signal of the played music is received” Paragraphs 0052-53. See Figure 2 step 210. Performance data from one or more instruments is captured using an input sensor, such as a microphone.)
generate analysis data based on the performance data, wherein the analysis data includes a time series of notes played in a first period (“recognising 230 from the real-time audio signal at least one of chords; notes; and drum sounds and accordingly detecting repetitions in the played music” Paragraph 0049. See Figure 2 steps 220-230. See Figure 4 and Paragraph 0068, which illustrates an output of the analysis represented by a timeline. A first period precedes a current time indicated on the representation. A time series of notes, including a repeated sequence of notes, is 
and a time series of notes that are expected to be played in a second period; (“The predicting of the at least one of chords; notes; and drum sounds can be performed by detecting self-similarity in the played music” Paragraph 0056. See Figure 2 step 240. See Figure 4 and Paragraphs 0068-69, which illustrates an output of the analysis represented by a timeline. A second period occurs after a current time indicated on the representation. A time series of notes that are expected to be played are displayed within the second period.)
Ryyanen does not teach sequentially supply the performance data to a performance device for an automatic performance of the performance device… generate control data based on the analysis data; and control, based on the control data, a movement of a virtual object such that the movement of the virtual object is operatively associated with the automatic performance of the performance device, wherein the virtual object represents a performer.
However, Takahashi, which is also directed to analysis of musical data, teaches sequentially supply the performance data to a performance device for an automatic performance of the performance device (“The MIDI message and the date/time information are performance information of a player, and correspond to a result of the performance of the player. Besides, the control section 101 controls the communication section 105 to acquire a MIDI message, date/time information and the like stored in the server device 20. The control section 101 can also conduct an automatic performance by controlling the drive section 108 in accordance with MIDI messages and date/time information” Paragraph 0022. See Figure 2, which shows an embodiment of an automatic performance device. Messages can be sent to a driver on the system in order to conduct an automatic performance.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the acquiring and prediction of musical notes from audio data taught by Ryyanen by incorporating the method of sending messages to an automatic performance device in order to conduct an automatic performance taught by Takahashi. Since Ryyanen also teaches use of MIDI signals as outputs (Paragraphs 0015, 45, 53, 73-74), the combination would yield predictable results. It would have been obvious to provide the acquired performance data to an automatic performance device for the device to automatically play the musical performance. Such an implementation would also further the goal taught by Ryyanen (Paragraph 0068) of assisting an amateur musician in learning a musical piece.
Ryyanen in view of Takahashi does not teach generate control data based on the analysis data; and control, based on the control data, a movement of a virtual object such that the movement of the virtual object is operatively associated with the automatic performance of the performance device, wherein the virtual object represents a performer.
However, Goel, which is directed to animating an avatar representative of a performer, teaches generate control data based on the analysis data; (“a biomechanical model simulates human movements to create the avatar movement(s) in a manner that displays the enacted emotion, in which the model includes details associated with particular musical styles, particular tempos and/or the particular emotion of the Paragraphs 0019-22. Control data is generated from audio data, which are MIDI tracks, as discussed in Paragraph 0021. The MIDI performance data is first processed [analyzed] before being input into the machine learning model for generating the control data.
Also see Paragraph 0009 of provisional application 62/614,477 (hereinafter “the provisional application”), which teaches that avatar movements are controlled based on musical input, and Paragraphs 0013-0015, which describe the process of acquiring audio data, extracting musical features, and controlling the avatar.)
and control, based on the control data, a movement of a virtual object (“Examples disclosed herein modify and/or otherwise control (e.g., generate) one or more audio and/or visual characteristics of an avatar based on a musical input (e.g., input from a musical instrument digital interface (MIDI) protocol/interface) associated with at least one of stored musical data and/or a live musical presentation passed through a model trained utilizing machine learning techniques” Paragraph 0016. “motion profiles 114 such as an example first motion profile 114A and/or an example second motion profile 114B are associated with the example first avatar 108A and the example second avatar 108B, respectively, and generated via movement instructions generated by the example avatar response generator 100” Paragraph 0027. An avatar is a virtual Also see Paragraphs 0009 and 0015 of the provisional application.)
such that the movement of the virtual object is operatively associated with the automatic performance of the performance device, wherein the virtual object represents a performer. (“The example avatars 108 of the example avatar environment 101 are digital representations of musicians. In some examples, the avatar(s) 108A, 108B include a graphical representation of a musician in addition to an audio representation of the instrument played by the musician. In such examples, one or more characteristics of the graphical representation (e.g., positioning of the avatars 108, motion of the avatars 108, etc.) of the avatars 108 can correspond to one or more characteristics of the audio representation of the instrument played by the musician.” Paragraph 0025. The movements of the avatar are determined based on music being played in real-time by musicians. In view of Takahashi, which teaches the automatic performance device, it would have been obvious for the generated movements to therefore correspond to a musician playing the automatic performance device based on the analyzed musical performance data.
Also see Paragraph 0009 of the provisional application: “a virtual avatar responds to the music input by enacting an action of playing an instrument (e.g., a guitar) as a response to the music input. In some examples, a biomechanical model simulates human movements to create the avatar in a manner that includes details associated with particular musical styles, particular tempos and/or particular emotions of the musician.” The avatar represents a musician and the movement of the avatar is 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the analysis of musical performance data and the playing of an automatic performance device taught by Ryyanen in view of Takahashi by incorporating the display and control of a virtual avatar representative of a performer as taught by Goel. Since Goel (Paragraphs 0014-0018) teaches analysis of acquired performance data using a neural network in order to control the movement of the avatar, it would have been obvious for the performance and analysis data taught by Ryyanen to be input into the control system for animating an avatar, along with the automatic performance device of Takahashi. It would have been further obvious for the avatar of Goel, which is representative of a musician, to be representative of a musician playing the automatic performance device.

Regarding Claim 7, Ryyanen in view of Takahashi and Goel further teaches wherein the control data is data to control the movement of the virtual object (Goel, “a biomechanical model simulates human movements to create the avatar movement(s) in a manner that displays the enacted emotion, in which the model includes details associated with particular musical styles, particular tempos and/or the particular emotion of the musician.” Paragraph 0019. Control data for controlling the movement of an avatar is generated by a biomechanical model.)
at a time of playing a musical instrument (Ryyanen, “The producing of the real-time output includes displaying a timeline with indication of events placed on the 
Paragraph 0018 of Goel also teaches the musical instrument being played in real time. Also see the provisional application: Paragraph 0009, “a virtual avatar responds to the music input by enacting an action of playing an instrument,” and Paragraphs 0011 and 0013, which describe receiving audio input from a microphone. Receiving audio input from a microphone would occur in real time or “at a time of playing a musical instrument”, which the virtual avatar is being controlled to imitate.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for the movement of the virtual object according to analyzed musical notes taught by Goel to be generated at a time of playing of a musical instrument given the teachings of Ryyanen. Ryyanen (Paragraph 0068) further teaches an advantage of producing a real-time output with a visualization is that such an implementation would “allow an amateur musician to play along with a song even though they would not know the song in advance or would not be able to predict "by ear" what should be played at a next time instant.” Producing a virtual representation similar to Goel would therefore help an amateur musician learn how to perform the musical piece. 

Regarding Claim 10, Ryyanen in view of Takahashi and Goel further teaches wherein the at least one processor is further configured to generate the performance data from a sound signal of a sound sounded in a performance of the performer (Ryyanen, “signals of a plurality of the instruments 110 are combined to the received audio signal. The combining is performed e.g. acoustically by capturing with one microphone sound produced by plural instruments 110 and/or electrically by combining electric signals representing outputs of different instruments 120. The real-time audio signal of the played music is received e.g. using the internal microphone 122, external microphone 130 and/or an instrument input such as MIDI or electric guitar input.” Paragraphs 0052-53. The real-time audio signal (performance data) is generated from a plurality of instruments being played in real-time, the sounds of which are captured with a microphone or other audio input.)

Regarding Claim 11, Ryyanen teaches a performance system comprising… a sound collecting device configured to obtain a sound signal of a sound sounded in a performance of a performer; (“signals of a plurality of the instruments 110 are combined to the received audio signal. The combining is performed e.g. acoustically by capturing with one microphone sound produced by plural instruments 110 and/or electrically by combining electric signals representing outputs of different instruments 120. The real-time audio signal of the played music is received e.g. using the internal microphone 122, external microphone 130 and/or an instrument input such as MIDI or electric guitar input.” Paragraphs 0052-53. The real-time audio signal (performance data) is generated from a plurality of instruments being played in real-time, the sounds of which are captured with a microphone or other audio input.)
and an information processing device including at least one processor configured to sequentially obtain performance data including sounding of a musical note on a time axis… (“signals of a plurality of the instruments 110 are combined to the received audio signal. The combining is performed e.g. acoustically by capturing with one microphone sound produced by plural instruments… The real-time audio signal of the played music is received” Paragraphs 0052-53. See Figure 2 step 210. The real-time audio signal corresponds to performance data. See Figure 4 and Paragraph 0068, which illustrate an output of the subsequent analysis on a timeline representation. Since the audio signal is captured in real-time, the sounding of the musical notes would occur on a time axis.)
set an analysis period in the obtained performance data, wherein the analysis period includes a predetermined time, (“the detecting of the repetitions in the played music comprises detecting that latest L frames are very similar to a sequence of frames that happened X seconds earlier.” Paragraph 0064. The latest L frames corresponds to an analysis period, with L being a predetermined value.)
a first period preceding the predetermined time, and a second period succeeding the predetermined time, (“repetition may be detected if the similarity is above a given threshold for the pair of representations R at times T and T-X, for the pair at times T-1 and T-X-1, and so forth until the pair at times T-L and T-X-L. When repetition is detected, the next development in the played music can be predicted for coming frames from current time T onwards.” Paragraph 0064. The first period is the time period of “T-X-L” to “T-X”, which precedes the analysis period. The second period succeeding the analysis period is “the coming frames from the current time T onwards”.)
sequentially generate, from the obtained performance data, analysis data including a time series of musical notes included in the first period (“recognising 230 from the real-time audio signal at least one of chords; notes; and drum sounds and accordingly detecting repetitions in the played music” Paragraph 0049. See Figure 2 steps 220-230. See Figure 4 and Paragraph 0068, which illustrates an output of the analysis represented by a timeline. A first period precedes a current time indicated on the representation. A time series of notes, including a repeated sequence of notes, is displayed within the first period.)
and a time series of musical notes included in the second period, wherein the time series of the musical notes included in the second period is predicted from the time series of the musical notes in the first period, (“The predicting of the at least one of chords; notes; and drum sounds can be performed by detecting self-similarity in the played music” Paragraph 0056. See Figure 2 step 240. See Figure 4 and Paragraphs 0068-69, which illustrates an output of the analysis represented by a timeline. A second period occurs after a current time indicated on the representation. A time series of notes that are expected to be played are displayed within the second period.)
Ryyanen does not teach an automatic performance device; a display device… sequentially supply the obtained performance data to the automatic performance device for an automatic performance of the automatic performance device… sequentially generate, from the analysis data, control data; and control the display device to display a virtual object representing the performer; and control, based on the control data, a movement of the virtual object such that the movement of the virtual object is operatively associated with the automatic performance of the automatic performance device.
However, Takahashi, which is also directed to analysis of musical data, teaches an automatic performance device… sequentially supply the obtained performance data to the automatic performance device for an automatic performance of the automatic performance device (“The MIDI message and the date/time information are performance information of a player, and correspond to a result of the performance of the player. Besides, the control section 101 controls the communication section 105 to acquire a MIDI message, date/time information and the like stored in the server device 20. The control section 101 can also conduct an automatic performance by controlling the drive section 108 in accordance with MIDI messages and date/time information” Paragraph 0022. See Figure 2, which shows an embodiment of an automatic performance device. Messages can be sent to a driver on the system in order to conduct an automatic performance.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the acquiring and prediction of musical notes from audio data taught by Ryyanen by incorporating the method of sending messages to an automatic performance device in order to conduct an automatic performance taught by Takahashi. Since Ryyanen also teaches use of MIDI signals as outputs (Paragraphs 0015, 45, 53, 73-74), the combination would yield predictable results. It would have been obvious to provide the acquired performance data to an automatic performance device for the device to automatically play the musical performance. Such an 
Ryyanen in view of Takahashi does not teach a display device… sequentially generate, from the analysis data, control data; and control the display device to display a virtual object representing the performer; and control, based on the control data, a movement of the virtual object such that the movement of the virtual object is operatively associated with the automatic performance of the automatic performance device.
However, Goel, which is directed to animating an avatar representative of a performer, teaches sequentially generate, from the analysis data, control data; (“a biomechanical model simulates human movements to create the avatar movement(s) in a manner that displays the enacted emotion, in which the model includes details associated with particular musical styles, particular tempos and/or the particular emotion of the musician… the avatar response generator 100 retrieves audio data from at least one of the musicians 102 and/or the audio data storage 104 (the audio source selected based upon an input to the user interface 106) and invokes a machine learning model trained by the avatar response generator 100. In such examples, the machine learning model generates an audio and/or visual response to be applied to at least one of the avatars 108” Paragraphs 0019-22. Control data is generated from audio data, which are MIDI tracks, as discussed in Paragraph 0021. The MIDI performance data is first processed [analyzed] before being input into the machine learning model for generating the control data.
see Paragraph 0009 of provisional application 62/614,477 (hereinafter “the provisional application”), which teaches that avatar movements are controlled based on musical input, and Paragraphs 0013-0015, which describe the process of acquiring audio data, extracting musical features, and controlling the avatar.)
a display device… and control the display device to display a virtual object representing the performer; (“the graphical portion(s) of the avatars 108 are output via the displays 111. The displays 111 may be, but are not limited to, LCD screens, LED screens, OLED screens, projection screens, any display capable of displaying video” Paragraph 0026. The avatars are representative of musicians, as discussed in Paragraph 0025. Also see Paragraph 0026 of the provisional application, which describes display devices, and Paragraphs 0010 and 0015, which describe that the virtual avatar representative of the musician is displayed.)
and control, based on the control data, a movement of the virtual object (“Examples disclosed herein modify and/or otherwise control (e.g., generate) one or more audio and/or visual characteristics of an avatar based on a musical input (e.g., input from a musical instrument digital interface (MIDI) protocol/interface) associated with at least one of stored musical data and/or a live musical presentation passed through a model trained utilizing machine learning techniques” Paragraph 0016. “motion profiles 114 such as an example first motion profile 114A and/or an example second motion profile 114B are associated with the example first avatar 108A and the example second avatar 108B, respectively, and generated via movement instructions generated by the example avatar response generator 100” Paragraph 0027. An avatar is a virtual Also see Paragraphs 0009 and 0015 of the provisional application.)
such that the movement of the virtual object is operatively associated with the automatic performance of the automatic performance device. (“The example avatars 108 of the example avatar environment 101 are digital representations of musicians. In some examples, the avatar(s) 108A, 108B include a graphical representation of a musician in addition to an audio representation of the instrument played by the musician. In such examples, one or more characteristics of the graphical representation (e.g., positioning of the avatars 108, motion of the avatars 108, etc.) of the avatars 108 can correspond to one or more characteristics of the audio representation of the instrument played by the musician.” Paragraph 0025. The movements of the avatar are determined based on music being played in real-time by musicians. In view of Takahashi, which teaches the automatic performance device, it would have been obvious for the generated movements to therefore correspond to a musician playing the automatic performance device based on the analyzed musical performance data.
Also see Paragraph 0009 of the provisional application: “a virtual avatar responds to the music input by enacting an action of playing an instrument (e.g., a guitar) as a response to the music input. In some examples, a biomechanical model simulates human movements to create the avatar in a manner that includes details associated with particular musical styles, particular tempos and/or particular emotions of the musician.” The avatar represents a musician and the movement of the avatar is operatively associated with the playing of a musical instrument. The automatic performance device taught by Takahashi is a musical instrument.)
the analysis of musical performance data and the playing of an automatic performance device taught by Ryyanen in view of Takahashi by incorporating the display and control of a virtual avatar representative of a performer as taught by Goel. Since Goel (Paragraphs 0014-0018) teaches analysis of acquired performance data using a neural network in order to control the movement of the avatar, it would have been obvious for the performance and analysis data taught by Ryyanen to be input into the control system for animating an avatar, along with the automatic performance device of Takahashi. It would have been further obvious for the avatar of Goel, which is representative of a musician, to be representative of a musician playing the automatic performance device.

Regarding Claim 12, Ryyanen in view of Takahashi and Goel further teaches wherein the at least one processor is further configured to: obtain the sound signal from the sound collecting device, and generate the performance data based on the sound signal (Ryyanen, See Paragraphs 0052-53, Figure 5 and Paragraph 0074. A communication unit 530 communicates with the processor 520 and includes the sound collecting device 532. The real-time audio signal of the played music corresponds to the performance data, which is obtained from the microphone capturing sounds produced by the plurality of instruments. See Figure 2: since analysis (steps 230-240) follows receiving of the audio signal (step 210), an “analysis” component of the code being executed by the processor must receive the audio signal from a “performance control” component.)

Regarding Claim 14, Ryyanen in view of Takahashi and Goel further teaches further comprising generating the control data by inputting the analysis data to a learned model that has learnt a relationship between the analysis data and the control data (Goel, “the aforementioned model is generated utilizing machine learning techniques in connection with a large amount of musical data… musical data can be generated in real time by an individual and/or group of individuals with musical instruments. Using the stored musical data or dynamically generated musical data, machine learning (e.g., deep learning) techniques can be used to generate an audio (e.g., musical) response and/or a visual (e.g., emotional, movement, etc.) response to a portion of the stored data… Once converted, the audio and visual response can be applied to a digital avatar (e.g., an avatar of a musician) for display in real time.” Paragraph 0018. Also see Paragraphs 0020 and 0027: A machine learning model is trained to learn a relationship between the musical data and the visual response, such as movement, of an avatar. Also see Paragraphs 0013 and 0020 of the provisional application, which discuss applying audio inputs to trained neural networks.)

Regarding Claim 15, Ryyanen in view of Takahashi and Goel further teaches wherein the learned model includes: a convolutional neural network for generating a feature vector based on the input of the analysis data, wherein the feature vector indicates a feature of the analysis data, (Goel, “The example feature extractor 206 of FIG. 2 retrieves the output of the example machine learning engine 216 and/or the example audio data coder 204 as (musical) note sequences and extracts one or more Paragraph 0039. A machine learning engine analyzes audio data to determine musical note sequences, which are then input into a feature extractor in order to extract features, such as tempo and pitch. Also see Paragraph 0014 of the provisional application, which describes the feature extractor.)
“The example machine learning engine 216 provides a trained model for use by at least one of the example feature extractor 206 and/or the example avatar behavior controller 218 of FIG. 2.” Paragraph 0050. See Paragraph 0013, which discusses use of convolutional neural networks as a machine learning algorithm. Also see Paragraph 0007 of the provisional application, which discusses deep neural networks that use convolution operations. The feature extractor would therefore use a trained machine learning model, such as a CNN.)
and a recurrent neural network for generating the control data based on the feature vector (Goel, “the feature extractor 206 distributes the features to the example biomechanical model engine 220” Paragraph 0039. “The example biomechanical model engine 220 of FIG. 2 applies the emotion of at least one of the avatars 108 as determined by the feature extractor 206 (e.g., retrieved from the example emotional response lookup table 212) to the static 3D model of at least one of the avatars 108 stored in the visual data storage 210 as movement instructions.” Paragraph 0047. Based on an extracted feature, a model generates control data for controlling the see Paragraph 0015 of the provisional application, which discusses the avatar behavior controller.
“The example machine learning engine 216 provides a trained model for use by at least one of the example feature extractor 206 and/or the example avatar behavior controller 218 of FIG. 2.” Paragraph 0050. See Paragraph 0014, which discusses use of recurrent neural networks as a machine learning algorithm. The avatar behavior controller, which includes the biomechanical model, uses a trained machine learning model, such as an RNN. Also see Paragraph 0012 of the provisional application, which discusses that the avatar animator uses a neural network such as an RNN.)

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryyanen (US 2019/0156807 A1) in view of Takahashi (US 2016/0104469 A1) and further in view of Goel (US 2019/0043239 A1) and Terada (US 6,898,759 B1).

Regarding Claim 5, Ryyanen in view of Takahashi and Goel teaches all the limitations of claim 1, on which claim 5 depends.
Ryyanen in view of Takahashi and Goel does not teach wherein the virtual object is displayed in a two-dimensional coordinate space, a plurality of control points representing a skeleton of the virtual object are set, and the control data includes normalized coordinates indicating a position of each of the plurality of control points. 
However, Terada, which is directed to controlling a virtual performer using musical data, teaches wherein the virtual object is displayed in a two-dimensional coordinate space, a plurality of control points representing a skeleton of the virtual object are set, and the control data includes normalized coordinates indicating a position of each of the plurality of control points. (“Under the parameter setting mode hereafter called as the "dancer setting mode", this module supports the setting of the dancer's movement parameters. As shown in FIG. 4 which illustrates a working example of one of the dancers or Main Dancer MD. The movable parts of each of the dancers, MD, BD1, and BD2 are the elbows EL, the arms AR, the legs LG, as well as sections such as the head, the upper body, the wrists, the hands and the like.” Column 4 Lines 18-26. The movable parts correspond to control points representing a skeleton of the virtual object. See Column 13 Lines 48-60, which discusses sequentially controlling the movement of an avatar in sync with the playing of music. Also see Column 14 Lines 59-67, Column 15 Lines 1-25, and Column 16 Lines 20-35, which describe movement of a control point from a current position to a target position. Determination of an initial position and a target position would require use of a two-dimensional coordinate space on the display, and these positions would be normalized with respect to some origin on the display.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the movement of an avatar representing a performer according to musical notes corresponding to obtained real-time performance data taught by Ryyanen in view of Takahashi and Goel by incorporating the method of using control points in a coordinate space for controlling the avatar as taught by Terada. Since Terada is also directed to real-time analysis of musical data and also teaches use of MIDI signals to send and receive data, the combination would yield predictable results. Furthermore, since a goal of Terada (Column 2 Lines 1-17) is producing natural 


Regarding Claim 8, Ryyanen in view of Takahashi and Goel teaches all the limitations of claim 6, on which claim 8 depends.
Ryyanen in view of Takahashi and Goel does not teach wherein the virtual object is displayed in a two-dimensional coordinate space, a plurality of control points representing a skeleton of the virtual object are set, and the control data includes normalized coordinates indicating a position of each of the plurality of control points 
However, Terada, which is directed to controlling a virtual performer using musical data, teaches wherein the virtual object is displayed in a two-dimensional coordinate space, a plurality of control points representing a skeleton of the virtual object are set, and the control data includes normalized coordinates indicating a position of each of the plurality of control points (“Under the parameter setting mode hereafter called as the "dancer setting mode", this module supports the setting of the dancer's movement parameters. As shown in FIG. 4 which illustrates a working example of one of the dancers or Main Dancer MD. The movable parts of each of the dancers, MD, BD1, and BD2 are the elbows EL, the arms AR, the legs LG, as well as sections such as the head, the upper body, the wrists, the hands and the like.” Column 4 Lines 18-26. The movable parts correspond to control points representing a skeleton of the virtual object. Also see Column 14 Lines 59-67, Column 15 Lines 1-25, and Column 16 Lines 20-35, which describe movement of a control point from a current position to a 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the movement of an avatar representing a performer according to musical notes corresponding to obtained real-time performance data taught by Ryyanen in view of Takahashi and Goel by incorporating the method of using control points in a coordinate space for controlling the avatar as taught by Terada. Since Terada is also directed to real-time analysis of musical data and also teaches use of MIDI signals to send and receive data, the combination would yield predictable results. Furthermore, since a goal of Terada (Column 2 Lines 1-17) is producing natural movements without lag for a CG animation responsive to music inputs, the prediction of musical notes in real-time taught by Ryyanen would be advantageous.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173